Exhibit 10.1

 

FIRST AMENDMENT TO

2018 AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This First Amendment to 2018 Amended and Restated Employment Agreement (“First
Amendment”) is made as of December 31, 2018 by and between Global GP LLC, a
Delaware limited liability company (the “Company”), and Eric S. Slifka (the
“Executive”), and amends that certain Amended and Restated Employment Agreement
by and between the Company and the Executive dated as of January 1, 2018 (the
“2018 E. Slifka Employment Agreement”).

 

WHEREAS, the Company and the Executive desire to amend certain terms and
provisions of the 2018 E. Slifka Employment Agreement as set forth below;

 

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, the sufficiency of which the Company and the
Executive each acknowledges, the Company and the Executive hereby agree as
follows:

 

1.                                      Capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to such terms in the 2018 E.
Slifka Employment Agreement.

 

2.                                      The Company and the Executive agree that
the Term of the 2018 E. Slifka Employment Agreement shall be and hereby is
extended through January 31, 2019 to allow the Company and the Executive time to
finalize negotiation of a new employment agreement, which new employment
agreement will become effective as of February 1, 2019 and continue through
December 31, 2021.

 

3.                                      The first sentence of Section 6(a) of
the 2018 E. Slifka Employment Agreement shall be and hereby is amended to
increase the Executive’s annualized Base Salary from $800,000.00 to
$1,000,000.00 commencing January 1, 2019 and continuing for the remainder of the
Term.

 

4.                                      Except as herein modified, all the other
terms, provisions, and agreements contained in the 2018 E. Slifka Employment
Agreement shall remain in full force and effect, it being the intention of the
parties to amend only the specific terms, provisions and agreements described
herein.

 

[Signature page follows]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have duly executed this First Amendment this
31st day of January, 2019.

 

GLOBAL GP LLC

 

 

 

 

By:

/s/ Mark Romaine

 

Name:

Mark Romaine

 

Title:

Chief Operating Officer

 

 

 

ERIC S. SLIFKA

 

 

 

/s/ Eric S. Slifka

 

 

[Signature Page to First Amendment to 2018 E. Slifka Employment Agreement]

 

2

--------------------------------------------------------------------------------